MEMORANDUM OPINION
                                            No. 04-11-00356-CV

                                       IN RE Alfredo ESPINOZA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: June 1, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 23, 2011, relator Alfredo Espinoza filed a petition for writ of mandamus. The

court has determined that relator is not entitled to the relief sought. Therefore, the petition for

writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                              PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-05254, In the Interest of L.R.E., A Child, pending in the 166th
Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding. However, the order
complained of was signed by the Honorable Janet Littlejohn, presiding judge of the 150th Judicial District Court,
Bexar County, Texas.